
	

116 S674 IS: Clean Corridors Act of 2019
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 674
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2019
			Mr. Carper introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to establish a grant program for the installation of
			 electric vehicle charging infrastructure and hydrogen fueling
			 infrastructure along the National Highway System, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Clean Corridors Act of 2019.
		2.Grants for charging and fueling infrastructure to modernize and reconnect America for the 21st
			 century
			(a)Purpose; findings
 (1)PurposeThe purpose of this section is to establish a grant program to strategically deploy electric vehicle charging infrastructure and hydrogen fueling infrastructure along designated alternative fuel corridors that will be accessible to all drivers of zero emission vehicles.
 (2)FindingsCongress finds that— (A)greater adoption of zero emission vehicles will help—
 (i)reduce emissions and improve air quality; (ii)enhance the energy security of the United States by expanding the use of zero emission fuels;
 (iii)enhance fuel choice and utilization of electric vehicle charging infrastructure and hydrogen fueling infrastructure in order to benefit consumers;
 (iv)ensure that the transportation infrastructure of the United States is equipped to manage the demands and anticipated future needs of the economy; and
 (v)develop a new economic sector in the United States that will create middle class jobs; (B)consumer and business adoption of zero emission vehicles depends in part on the availability of reliable and convenient fueling and charging infrastructure;
 (C)electric vehicle charging infrastructure and hydrogen fueling infrastructure must be strategically deployed to ensure the deployment and adoption of zero emission fuels; and
 (D)infrastructure owners and operators should prepare to meet the charging and fueling needs of electric vehicles and hydrogen vehicles.
 (b)Grant programSection 151 of title 23, United States Code, is amended— (1)in subsection (a), by striking Not later than 1 year after the date of enactment of the FAST Act, the Secretary shall and inserting The Secretary shall periodically;
 (2)in subsection (b)(2), by inserting previously designated by the Federal Highway Administration or before designated by; (3)in subsection (d)—
 (A)by striking 5 years after the date of establishment of the corridors under subsection (a), and every 5 years thereafter, and inserting 180 days after the date of enactment of the Clean Corridors Act of 2019,; and
 (B)by inserting establish a recurring process to regularly before update; (4)in subsection (e)—
 (A)in paragraph (1), by striking and at the end; (B)in paragraph (2)—
 (i)by striking establishes an aspirational goal of achieving and inserting describes efforts, including through funds awarded through the grant program under subsection (f), that will aid efforts to achieve; and
 (ii)by striking by the end of fiscal year 2020. and inserting ; and; and (C)by adding at the end the following:
						
 (3)summarizes best practices and provides guidance, developed through consultation with the Secretary of Energy, for project development of electric vehicle charging infrastructure and hydrogen fueling infrastructure at the State, Tribal, and local level to allow for the predictable deployment of that infrastructure.; and
 (5)by adding at the end the following:  (f)Grant program (1)EstablishmentNot later than 1 year after the date of enactment of the Clean Corridors Act of 2019, the Secretary shall establish a grant program to award grants to eligible entities to carry out the activities described in paragraph (5).
 (2)Eligible entitiesAn entity eligible to receive a grant under this subsection is— (A)a State or political subdivision of a State;
 (B)a metropolitan planning organization;
 (C)a unit of local government; (D)a special purpose district or public authority with a transportation function, including a port authority;
 (E)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));
 (F)an authority, agency, or instrumentality of, or an entity owned by, 1 or more entities described in subparagraphs (A) through (E); or
 (G)a group of entities described in subparagraphs (A) through (F). (3)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including a description of how the eligible entity has considered—
 (A)public accessibility of charging or fueling infrastructure proposed to be funded with a grant under this subsection, including—
 (i)charging or fueling connector types and publicly available information on real-time availability; and
 (ii)payment methods to ensure secure, convenient, fair, and equal access; (B)collaborative engagement with stakeholders (including automobile manufacturers, utilities, infrastructure providers, technology providers, zero emission fuel providers, metropolitan planning organizations, States, Indian tribes, and units of local governments, fleet owners, fleet managers, fuel station owners and operators, labor organizations, infrastructure construction and component parts suppliers, and multi-State and regional entities)—
 (i)to foster enhanced, coordinated, public-private or private investment in electric vehicle charging infrastructure and hydrogen fueling infrastructure;
 (ii)to expand deployment of electric vehicle charging infrastructure and hydrogen fueling infrastructure;
 (iii)to protect personal privacy and ensure cybersecurity; and (iv)to ensure that a properly trained workforce is available to construct and install electric vehicle charging infrastructure and hydrogen fueling infrastructure;
 (C)the location of the station or fueling site, such as consideration of— (i)the availability of onsite amenities for vehicle operators, such as restrooms or food facilities;
 (ii)access in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and
 (iii)height and fueling capacity requirements for facilities that charge or refuel large vehicles, such as semi-trailer trucks;
 (D)infrastructure installation that can be responsive to technology advancements, such as accommodating autonomous vehicles and future charging methods; and
 (E)the long-term operation and maintenance of the electric vehicle charging infrastructure and hydrogen fueling infrastructure, to avoid stranded assets and protect the investment of public funds in that infrastructure.
 (4)ConsiderationsIn selecting eligible entities to receive a grant under this subsection, the Secretary shall consider the extent to which the application of the eligible entity would—
 (A)improve alternative fueling corridor networks by— (i)converting corridor-pending corridors to corridor-ready corridors; or
 (ii)in the case of corridor-ready corridors, providing redundancy— (I)to meet excess demand for charging and fueling infrastructure; or
 (II)to reduce congestion at existing charging and fueling infrastructure in high-traffic locations; (B)meet current or anticipated market demands for charging or fueling infrastructure;
 (C)enable or accelerate the construction of charging or fueling infrastructure that would be unlikely to be completed without Federal assistance; and
 (D)support a long-term competitive market for electric vehicle charging and hydrogen fueling infrastructure.
								(5)Use of funds
 (A)In generalAn eligible entity receiving a grant under this subsection shall only use the funds to contract with a private entity for acquisition and installation of publicly accessible electric vehicle charging infrastructure and hydrogen fueling infrastructure that is directly related to the charging or fueling of a vehicle in accordance with this paragraph.
 (B)Location of infrastructureAny electric vehicle charging infrastructure or hydrogen fueling infrastructure acquired and installed with a grant under this subsection shall be located along an alternative fuel corridor designated—
 (i)under this section, on the condition that any affected Indian tribes are consulted before the designation; or
 (ii)by a State or group of States, such as the Regional Electric Vehicle West Plan of the States of Arizona, Colorado, Idaho, Montana, Nevada, New Mexico, Utah, and Wyoming, on the condition that any affected Indian tribes are consulted before the designation.
									(C)Operating assistance
 (i)In generalSubject to clauses (ii) and (iii), an eligible entity that receives a grant under this subsection may use a portion of the funds to provide to a private entity operating assistance for the first 5 years of operations after the installation of electric vehicle charging infrastructure and hydrogen fueling infrastructure while the facility transitions to independent system operations.
 (ii)InclusionsOperating assistance under this subparagraph shall be limited to costs allocable to operating and maintaining the electric vehicle charging infrastructure and hydrogen fueling infrastructure and service, including costs associated with labor, marketing, and administrative costs.
 (iii)LimitationOperating assistance under this subparagraph may not exceed the amount of a contract under subparagraph (A) to acquire and install publicly accessible electric vehicle charging infrastructure and hydrogen fueling infrastructure.
									(D)Signs
 (i)In generalSubject to this paragraph and paragraph (6)(B), an eligible entity that receives a grant under this subsection may use a portion of the funds to acquire and install—
 (I)traffic control devices located in the right-of-way to provide directional information to electric vehicle charging infrastructure and hydrogen fueling infrastructure acquired, installed, or operated with the grant; and
 (II)on-premises signs to provide information about electric vehicle charging infrastructure and hydrogen fueling infrastructure acquired, installed, or operated with a grant under this subsection.
 (ii)ApplicabilityClause (i) shall apply only to an eligible entity that— (I)receives a grant under this subsection; and
 (II)is using that grant for the acquisition and installation of publicly accessible electric vehicle charging infrastructure and hydrogen fueling infrastructure.
 (iii)Limitation on amountThe amount of funds used to acquire and install traffic control devices and on-premises signs under clause (i) may not exceed the amount of a contract under subparagraph (A) to acquire and install publicly accessible charging or fueling infrastructure.
 (iv)No new authority createdNothing in this subparagraph authorizes an eligible entity that receives a grant under this subsection to acquire and install traffic control devices or on-premises signs if the entity is not otherwise authorized to do so.
									(6)Project requirements
 (A)In generalNotwithstanding any other provision of law, any project funded by a grant under this subsection shall be treated as a project on a Federal-aid highway under this chapter.
 (B)SignsAny traffic control device or on-premises sign acquired, installed, or operated with a grant under this subsection shall comply with—
 (i)the Manual on Uniform Traffic Control Devices, if located in the right-of-way; and (ii)other provisions of Federal, State, and local law, as applicable.
 (7)Federal shareThe Federal share of the cost of a project carried out with a grant under this subsection shall not exceed 80 percent of the total project cost.
 (8)FundingThere is authorized to be appropriated to carry out this subsection $300,000,000 for each of fiscal years 2019 through 2028..
				
